Exhibit 10.1

PUBLIC HEALTH SERVICE




COMMERCIAL EVALUATION LICENSE AGREEMENT







This Agreement is entered into between the National Institutes of Health
("NIH"), the Centers for Disease Control and Prevention ("CDC"), or the Food and
Drug Administration ("FDA"), hereinafter singly or collectively referred to as
"PHS", agencies of the United States Public Health Service within the Department
of Health and Human Services ("DHHS") through the Office of Technology Transfer,
National Institutes of Health, having an address at 6011 Executive Boulevard,
Suite 325, Rockville, Maryland 20852-3804, U.S.A. and U.S. Biodefense, Inc.
("Licensee"), a corporation of Utah, having an office at 13674 East Valley
Blvd., City of Industry, CA 91746.




1.

Definitions:




a.
                                                                                                                       

"Licensed Patent Rights" means PCT or U.S. patent application(s) (including
provisional patent application(s)) and/or patents and all foreign counterparts
as follows: U.S. Patent Application Serial No./U.S. Provisional Patent
Application Serial No. 60/555,268 filed March 22, 2004 entitled “Cellular and
Viral Inactivation”.




b.
                                                                                                                       

"Licensed Products" means tangible materials which, in the course of
manufacture, use, sale, or importation would be within the scope of one or more
claims of the Licensed Patent Rights that have not been held unpatentable,
invalid or unenforceable by an unappealed or unappealable judgment of a court of
competent jurisdiction.




c.
                                                                                                                       

“Licensed Processes” means processes which, in the course of being practiced
would be within the scope of one or more claims of the Licensed Patent Rights
that have not been held unpatentable, invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.




2.

Licensee wishes to obtain a license to evaluate the commercial applications of
the Licensed Products and Licensed Processes and any inventions claimed in the
Licensed Patent Rights.




3.

Licensee intends to conduct laboratory experiments under this Agreement to
evaluate the suitability for commercial development of inventions encompassed by
the Licensed Patent Rights and the Licensed Products and Licensed Processes in
the Field(s) of Use of ________________________.




4.

Licensee represents that it has the facilities, personnel, and expertise to
evaluate the commercial applications of the Licensed Products, Licensed
Processes, and the inventions encompassed by the Licensed Patent Rights, and
that it will expend reasonable efforts and resources on research and development
of potential commercial products using the Licensed Products, Licensed
Processes, and the inventions encompassed by the Licensed Patent Rights.




5.

PHS hereby grants to Licensee a nonexclusive license for evaluation purposes to
make and use but not to sell the Licensed Products and Licensed Processes and
products and processes encompassed within the scope of a claim in the Licensed
Patent Rights.  Licensee agrees that any commercial or industrial use or sale of
any such products or processes, including any formalized in-house screening
programs, other than for evaluation purposes, will be made only pursuant to the
terms of a commercialization license to be negotiated in good faith by the
parties.  The rights provided herein are provided for the evaluation of
commercial applications only and not for commercial use.




6.

Licensee agrees to retain control over the Licensed Products and Licensed
Processes, and not to distribute them to third parties without the prior written
consent of PHS.




7.

Licensee agrees that this Agreement does not preclude PHS from distributing the
Licensed Products and Licensed Processes to third parties for research or
commercial purposes.




8.

In consideration of the grant in Paragraph 5, Licensee hereby agrees to pay PHS
a royalty in the sum of U.S. $3,500 (Three Thousand Five Hundred Dollars).
 Payment is due within thirty (30) days of Licensee's execution of this
Agreement.  This royalty shall be paid in U.S. dollars.  For conversion of
foreign currency to U.S. dollars, the conversion rate shall be the New York
foreign exchange rate quoted in The Wall Street Journal on the day that the
payment is due.  All checks and bank drafts shall be drawn on United States
banks and shall be payable, as appropriate, to "NIH/Patent Licensing."  All such
payments shall be sent to the following address:  NIH, P.O. Box 360120,
Pittsburgh, PA 15251-6120.  Any loss of exchange, value, taxes, or other
expenses incurred in the transfer or conversion to U.S. dollars shall be paid
entirely by Licensee.  Interest and penalties may be assessed by PHS on any
overdue payments in accordance with the Federal Debt Collection Act.  The
payment of such late charges shall not prevent PHS from exercising any other
rights it may have as a consequence of the lateness of any payment.




9.

This Agreement shall become effective on the date when the last party to sign
has executed this Agreement and shall expire six (6) months from its effective
date.  Upon termination or expiration of this Agreement, Licensee shall return
all Licensed Products to PHS or provide PHS with certification of their
destruction, unless Licensee has executed a commercialization license for the
Licensed Patent Rights.




10.

In the event that Licensee is in default in the performance of any material
obligation under this Agreement, and if the default has not been remedied within
ninety (90) days after the date of written notice of such default, PHS may
terminate this Agreement by written notice.




11.

Licensee acknowledges that third parties also may be evaluating the Licensed
Patent Rights, the Licensed Products, or the Licensed Processes for a variety of
commercial purposes, and no guarantee can be made, should Licensee apply for a
license, that such a license would be available for any particular field of use.
 PHS agrees to notify Licensee promptly if it receives from another company an
exclusive license application in the Field(s) of Use described in Paragraph 3.




12.

Licensee is encouraged to publish the results of its research projects using the
Licensed Products or the Licensed Processes.  In all oral presentations or
written publications concerning the Licensed Products or the Licensed Processes,
Licensee will acknowledge the contribution by the named inventors to the
Licensed Products or the Licensed Processes, unless requested otherwise by PHS
or the named inventors.




13.

Licensee agrees to submit in confidence a final report to PHS within thirty (30)
days of termination or expiration of this Agreement outlining in general its
results of commercial evaluation of the Licensed Patent Rights, the Licensed
Products, and the Licensed Processes provided by this Agreement.




14.

PHS agrees, to the extent permitted by law, to treat in confidence for a period
of three (3) years from the date of disclosure any of Licensee's written
information about the Licensed Patent Rights, the Licensed Products, or the
Licensed Processes that is stamped "CONFIDENTIAL" except for information that
was previously known to PHS, or that is or becomes publicly available, or that
is disclosed to PHS by a third party without an obligation of confidentiality.




15.

NO WARRANTIES, EXPRESS OR IMPLIED, ARE OFFERED AS TO THE FITNESS FOR ANY PURPOSE
OF THE LICENSED PROCESSES OR LICENSED PRODUCTS PROVIDED TO LICENSEE UNDER THIS
AGREEMENT, OR THAT THE LICENSED PATENT RIGHTS MAY BE EXPLOITED WITHOUT
INFRINGING OTHER PATENT RIGHTS.  LICENSEE accepts license rights to the Licensed
Patent Rights, the Licensed Products, and the Licensed Processes "as is", and
PHS does not offer any guarantee of any kind.




16.

Licensee agrees to indemnify and hold harmless PHS and the Government of the
United States of America from any claims, costs, damages, or losses that may
arise from the practice of the Licensed Patent Rights or through the use of the
Licensed Products or the Licensed Processes.




17.

Neither party shall have any obligation to take any action with regard to an
infringement of Licensed Patent Rights by a third party.




18.

Licensee agrees in its use of any PHS-supplied materials to comply with all
applicable statutes, regulations, and guidelines, including PHS and DHHS
regulations and guidelines.  Licensee agrees not to use the Licensed Processes
or the Licensed Products for research involving human subjects or clinical
trials in the United States without complying with 21 CFR Part 50 and 45 CFR
Part 46.  Licensee agrees not to use the Licensed Processes or Licensed Products
for research involving human subjects or clinical trials outside of the United
States without notifying PHS, in writing, of such research or trials and
complying with the applicable regulations of the appropriate national control
authorities.  Written notification to PHS of research involving human subjects
or clinical trials outside of the United States shall be given no later than
sixty (60) days prior to commencement of such research or trials.




19.

This Agreement shall be construed in accordance with U.S. Federal law, as
interpreted and applied by the U.S. Federal courts in the District of Columbia.
 Federal law and regulations will preempt any conflicting or inconsistent
provisions in this Agreement.  Licensee agrees to be subject to the jurisdiction
of U.S. courts.




20.

This Agreement constitutes the entire understanding of PHS and Licensee and
supersedes all prior agreements and understandings with respect to the Licensed
Patent Rights, the Licensed Products, and the Licensed Processes.




21.

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or unenforceability shall not
in any way affect the validity or enforceability of the remaining provisions of
this Agreement.




22.

Paragraphs 12, 14, 15, and 16 of this Agreement shall survive termination of
this Agreement.




SIGNATURES BEGIN ON NEXT PAGE

--------------------------------------------------------------------------------

PHS COMMERCIAL EVALUATION LICENSE AGREEMENT




SIGNATURE  PAGE




In Witness Whereof, the parties have executed this Agreement on the dates set
forth below.  Any communication or notice to be given shall be forwarded to the
respective addresses listed below.




For PHS:




_____________________________________________

_______________

Steven M. Ferguson

Date

Director, Division of Technology Development and Transfer

Office of Technology Transfer

National Institutes of Health




Mailing Address for Notices:




Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804  U.S.A.







For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

by:




_____________________________________________

_______________

Signature of Authorized Official

Date




_____________________________________________

Printed Name




_____________________________________________

Title




Official and Mailing Address for Notices:




_____________________________________________




_____________________________________________




_____________________________________________

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. ?? 3801-3812 (civil
liability) and 18 U.S.C. ? 1001 (criminal liability including fine(s) and/or
imprisonment).